           Case 2:18-cv-00659-JLR Document 235 Filed 08/02/21 Page 1 of 3




1                                                      THE HONORABLE JAMES L. ROBART

2

3

4

5

6                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE
8     CALIFORNIA EXPANDED METAL                        )
      PRODUCTS COMPANY, a California                   )
9     corporation; and CLARKWESTERN                    )   Case No. 18-cv-00659-JLR
      DIETRICH BUILDING SYSTEMS LLC, dba               )
10    CLARKDIETRICH BUILDING SYSTEMS,                  )   REPORT AND
      an Ohio limited liability company,               )   RECOMMENDATION OF THE
11                                     Plaintiffs,     )   SPECIAL MASTER ON BRIEFING
                                                       )   SCHEDULE
12           v.                                        )
                                                       )
13    JAMES A. KLEIN, an individual;                   )
      BLAZEFRAME INDUSTRIES, LTD., a                   )
14    Washington Company, and SAFTI-SEAL,              )
      INC., a Washington company,                      )
15                                                     )
                                      Defendants.      )
16                                                     )
17

18       THIS MATTER is before the Special Master on the Parties’ stipulation to extend the

19    time for Plaintiff’s Motion for Contempt. In view of the Parties’ objections (Dkt. Nos. 223

20    & 231) to the Special Master’s Report and Recommendation on Plaintiff’s Renewed Motion
21
      to add Non-Parties (Dkt No. 218), the parties have agreed to extend the deadline by which
22
      Plaintiff must file its Motion for Contempt until seven (7) days following the Court’s ruling
23
      on Plaintiff’s Renewed Motion to add Non-Parties. The Special Master finds good cause
24
      for the extension of time because it will allow Plaintiff’s Motion for Contempt to address
25

26    the parties deemed by the Court to be properly within the scope of the injunction.

     REPORT AND RECOMMENDATION OF THE SPECIAL MASTER -                1
     No. 18-cv-00659
           Case 2:18-cv-00659-JLR Document 235 Filed 08/02/21 Page 2 of 3




1        DATED this 2nd day of August 2021.
2
                                              LOWE GRAHAM JONES PLLC
3

4
                                              Mark Walters, WSBA #30,819
5                                             walters@lowegrahamjones.com
                                              701 Fifth Avenue, Suite 4800
6                                             Seattle, WA 98104
7

8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     REPORT AND RECOMMENDATION OF THE SPECIAL MASTER -       2
     No. 18-cv-00659
           Case 2:18-cv-00659-JLR Document 235 Filed 08/02/21 Page 3 of 3




1                                    CERTIFICATE OF SERVICE

2     I certify that on August 2, 2021, a copy of this pleading was filed electronically with the
3     Clerk of the Court using the CM/ECF system. Notice of this filing will be sent to all
4
      counsel of record via email.
5

6                                                                  /s/Rischel Voigt
                                                                   Rischel Voigt, Paralegal
7

8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     REPORT AND RECOMMENDATION OF THE SPECIAL MASTER -                3
     No. 18-cv-00659
